Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is in response to the Amendment filed 1/11/2021. 
3.	With this Office action the pending claims 1-5, 8-15, and 18-21 are examined.   
 
Response to Arguments
4.	Applicant’s arguments with respect to the pending claims have been considered but are not persuasive.
 The applicant argues the Carson does not disclose displaying, simultaneously with the query and the corresponding query result, both a detail information viewing interface and an integration search viewing interface corresponding to the query result on the display of the user terminal. 
The examiner disagrees because as shown in several Figs. such as Fig. 5P, 5R, 5JJ, etc., the button 534 or/and 535 corresponds to a detail information viewing interface as required in the clam. Also shown in the figures is search web 540, this button corresponds to the integrated search interface as required in the clam (see Fig. 5P and Par. 0154]).  As shown in at least Fig. 5P, the required claim elements, the query (“what about in Munich?” ) 538,  the query result in the form of question/query (“would you like …Munich’?”), and  further or detail information interface 534 or 535 and search web 540 button/interface are shown. 
 In another instance, Carson discloses a button 541 (see older or previous or further information button) when selected by the user reveals further detail or previous older information about the query result. Thus, this button corresponds to a detail information viewing interface as required in the clam; and the search web 545 corresponds to an integration search viewing interface as required in the claim, and as shown in the Fig. 5R or 5jj both said interfaces are shown simultaneously.  See (Figs. 5R, 5JJ and Pars. 0183, 0216, 0226).

Thus,   the argument is not persuasive, the rejection is maintained.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al (US 2014/0365885) in view of Gupta et al (US 2015/0212710).
The current invention relates to a technique of correcting a query, and more particularly, relates to an interaction providing method for deleting a query
Carson relate generally to digital assistant systems, and more specifically, to context and/or conversation persistence.
Gupta relates to managing domain search results.
As per claim 1, Carson discloses an interaction providing method implemented by a computer, for deleting a query input in a user terminal ([0114] FIGS. 5A-OO illustrate exemplary user interfaces for enabling context and/or conversation persistence. FIGS. 6A-D are flow diagrams illustrating a method of enabling context and/or conversation persistence. The user interfaces in FIGS. 5A-OO are used to illustrate the processes illustrated in FIGS. 6A-D), the interaction providing method comprising: 
([0047] a digital assistant (DA) is capable of accepting a user request at least partially in the form of a natural language command, request, statement, narrative, and/or inquiry);
 reading the query in response to the receiving of the query ([0047] a satisfactory response to the user request is either provision of the requested informational answer, performance of the requested task, or a combination of the two. For example, a user may ask the digital assistant a question, such as "Where am I right now?" Based on the user's current location, the digital assistant may answer, "You are in Central Park."); also see [0182-0183], and Figs. 5FF, 5JJ);
providing the query and a corresponding query result concerning the query to the user terminal in response to the reading of the query such that the query and the query result are output together in a vertical direction relative to each other on an interactive interface on a display of the user terminal ([0047] For example, a user may ask the digital assistant a question, such as "Where am I right now?" Based on the user's current location, the digital assistant may answer, "You are in Central Park."); also see [0182-0183], and Figs. 5FF, 5JJ, as illustrated in these and other several figures query results are vertically arranged/displayed);
receiving an input of a swipe command in [0183] FIG. 5JJ further illustrates detecting an upward dragging gesture (sometimes also called a "swipe gesture") of user touch input 577 from position 577a to 577b on touch screen 112); and 
deleting both the query and the corresponding query result together form he interactive interface in response to the receiving of the input of the swipe command over the query ([0184] FIG. 5KK illustrates ceasing to display the portion of the transcription (e.g., boxes 523 and 524) of the dialogue (or conversation) between the user and the DA from the first instance of the DA user interface in the second instance of a digital assistant (DA) in response to detecting the upward dragging gesture in FIG. 5JJ. Also see [0163, 0183, 0187, 0190, 0192, and 0197]), 
wherein the providing of the query and the corresponding query result further includes displaying simultaneously with the query and the corresponding query result, both  a detail information viewing interface and an integration search viewing interface corresponding to the query result on the display of the user terminal and, in response to the detail information viewing interface being selected at the user terminal , displaying detailed information to the query result and,  (Carson in one or more instances discloses,  in a single screen, simultaneously displaying the detail information viewing interface 534 (detail information about Dining topic) and detail information viewing interface 535 (detail information about weather topic) are shown in Fig. 5P. Thus, the button 534 or/and 535 corresponds to a detail information viewing interface as required in the clam. Also shown in this figure is search web 540 .Thus, this button corresponds to the integrated search interface as required in the clam (see Fig. 5P and Par. 0154]).  Furthermore in another instances Carson discloses a button 541 when selected by the user reveals further detail or previous older information about the query result. Thus, this button corresponds to a detail information viewing interface as required in the clam; and the search web 545 corresponds to an integration search viewing interface as required in the claim, and as shown in the Fig. 5R or 5jj both said interfaces are shown simultaneously.  See (Figs. 5R, 5JJ and Pars. 0183, 0216, 0226) and, in response to the integration search viewing interface being selected at the user terminal, displaying a search result associated with an integration search of the query result from an Internet search engine (Carson clearly discloses when a user selects the Search Web button (integration search interface). The DA-client 102 communicates with DA-server 106 (interaction providing server) through one or more networks 110 (see Fig. 1, [0049]). The DA-server 106 search the web, when a user selects “search the web button” which is configured to execute a web search for the user’s query/ and the search information is provided on the display, also see [0086]).
 	 Although Carson illustrates upward dragging or upward swapping to remove or delete a portion of a dialogue or conversation (query and the corresponding query result), he falls short to disclose swapping in a horizontal direction to delete the portion of a dialogue or conversation. Gupta, on the other hand, discloses the missing limitation. That is, Gupta describes that unwanted search results may be removed from the list by performing a gesture, such as swiping to the left, on the card. See [0086].
 At the time of the invention was filed, it would have been an obvious matter of design choice to substitute Gupta’s horizontal swapping for the upward swapping of Carson since both direction of swapping perform equally well and are functionally equivalent.   
 Therefore, it would have been obvious to combine Gupta and Carson to obtain the invention as specified in claim 1.
 
As per claim 2, Carson further discloses that the query is received from the user terminal in text or audio data ([0075] User interface module 322 receives commands and/or inputs from a user via I/O interface 306 (e.g., from a keyboard, touch screen, pointing device, controller, and/or microphone), and generates user interface objects on a display).

As per claim 3, Carson further discloses that the providing of the query and the corresponding query result to the user terminal comprises providing audio and text data corresponding to the query and the query result to the user terminal such that the audio and text data are output ([0047] In addition to providing verbal responses and taking programmed actions, the digital assistant also provides responses in other visual or audio forms (e.g., as text, alerts, music, videos, animations, etc.. Also see [0062]). 

(enabling dialogue (or conversation) between the user and the DA within the DA user interface is shown in Figs. 5C-5I, 5L, and/or 5M-5OO). 

As per claim 5, Carson further discloses that the providing of the query and the corresponding query result comprises providing history of the query and the corresponding query result to the interactive interface ([0104] In some embodiments, the digital assistant 326 includes a persistence module 350 with context history 352 and conversation history 354. The persistence module 350 is configured to enable conversation and/or context persistence across two or more non-continuous instances of a digital assistant. Also see [0021, 0109, 0111, 0184, and 0187]).

As per claim 10, the claim corresponds to method claim 1, thus is rejected under the same citations given to the method claim.
As per claims 11-15, these claims correspond to method claims 1-5, respectively, thus are rejected under the same citations given to the method claims.
 
6.	Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Gupta et al and Christie et al (US 2009/0005011).

 	As per claim 8, although Carson in view of Gupta discloses deleting of the query and the query result (Carson, [0183], FIG. 5JJ), outputting a pop-up window configured to determine whether to cancel the deletion of the query and the corresponding query result is not shown.  Christie, on the other hand, discloses a pop-window as required in the claim. Se at least [0276].

Christie, on the other hand, describes that a user can delete an instant message from a conversation by finger tapping on the corresponding quote bubble in the message display region. The portable electronic device, in response, grays out the bubble and pops up a small window on the touch screen. The small window may include a “Yes" icon and a "No" icon. If the user reaffirms his decision of deleting the message by finger tapping on the “Yes" icon, the portable electronic device removes the bubble from the message display region. But if the user chooses the "No" icon, the quote bubble resumes its normal appearance.
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to combine Christie’s pops up small window prompt confirmation with Carson in view of Gupta so that the user of Carson would not accidentally delete the query/conversation during a dragging/swapping operation.   
 Therefore, it would have been obvious to combine Christie and Carson in view of Gupta to obtain the invention as specified in claims 8 and 9.
As per claims 18 and 19, these claims correspond to method claims 8 and 9, respectively, thus are rejected under the same citations given to the method claims.
 
Allowable Subject Matter
7.	Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


CONCLUSION

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060155694 A1 is directed to Query routing.  [0036] Referring to FIG. 1, an exemplary networked computing environment 100 enables a user to search for particular Internet resources. Client systems 105 are manipulated by users to provide a query to a search interface 110 through with a search for particular Internet resources is performed.

9.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by   
/TADESSE HAILU/Primary Examiner, Art Unit 2173